Citation Nr: 0805347	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  03-11 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
establish entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The August 1999 rating decision denying the claim for 
entitlement to service connection for post traumatic stress 
disorder is final.

2.  The evidence associated with the claims file subsequent 
to the August 1999 rating decision bears directly and 
substantially upon the specific matter under consideration. 

3.  The veteran has a diagnosis of post traumatic stress 
disorder.

4.  Post traumatic stress disorder is etiologically related 
to the veteran's service.


CONCLUSIONS OF LAW

1.  Evidence received since the final August 1999 RO decision 
denying the veteran's claim for service connection for PTSD 
is new and material, and the veteran's claim for that benefit 
is reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 
7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.104(a), 3.156, 
3.159, 20.1103 (2001) (2007).

2.  PTSD was incurred during the veteran's active duty 
service.   38 U.S.C.A. §§ 1110, 5102, 5103,5103A (West 2002 & 
Supp. 2006); 38 C.F.R. §§  3.102, 3.159 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable decision 
for the veteran, or be of assistance to this inquiry.

Analysis

The veteran seeks to reopen his claim for entitlement to 
service connection for PTSD. A claim for service connection 
for PTSD was previously considered and denied by the RO in 
August 1999. The veteran failed to timely appeal this 
decision, and as such, the August 1999 rating decision is 
final. 38 U.S.C.A. §§ 7252, 7266; 38 C.F.R. § 20.1100 (2007). 

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim. The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

In July 2001, the veteran filed a claim to re-open 
entitlement to service connection for PTSD.  In a November 
2001 rating decision, the RO reopened the veteran's claim for 
PTSD citing the veteran had submitted new and material 
evidence, however, the RO subsequently denied the claim.  

The provisions of 38 C.F.R. § 3.156(a), defining new and 
material evidence was  amended and applies only to claims to 
reopen filed on or after August 29, 2001. See 66 Fed. Reg. 
45620 (2001).  Thus, this veteran's claim is adjudicated 
under the regulations prior to August 29, 2001.

Under 38 C.F.R. § 3.156(a) (2000), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record. 
"Material" evidence is evidence which bears "directly and 
substantially" upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the August 1999 Board 
decision included the veteran's service personnel records, VA 
medical records, and lay statements from the veteran.

While voluminous evidence has been received since the August 
1999 Board decision, the undersigned highlights an August 
2001 VA examination which diagnosed the veteran with delayed, 
chronic, post traumatic stress disorder.  Also submitted were 
statements from veteran and his family, VA medical treatment 
records, and statements from fellow veterans.  As this 
evidence specifically addresses the etiology of the disorder 
at issue under the regulation applicable to this case, such 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156 (2000).  Accordingly, the claim of entitlement to 
service connection for post traumatic stress disorder is 
reopened. 

The veteran essentially contends that he has PTSD due to 
exposure to numerous air crashes while stationed at Nellis 
Air Force Base, Las Vegas, Nevada, and while serving in 
Vietnam. Having carefully considered the evidence of record 
and the applicable law, the Board finds that the weight of 
such evidence is in approximate balance and the claim will be 
granted on this basis.  38 U.S.C.A  § 5107(b) (West 2002); 
Alemany v. Brown, 9 Vet. App. 518, 519  (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993)  (Observing that under the 
"benefit-of-the-doubt" rule, where  there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon  
the issue). 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b).  

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. 
 §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

As to entitlement to service connection for PTSD, governing 
criteria specifically requires (i) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a)(2006); (ii) medical evidence establishing a link 
between current symptoms and an in-service stressor; and 
(iii) credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.3.04(f).  The 
provisions of 38 C.F.R. § 4.125(a) in turn require that a 
diagnosis of a mental disorder conform to the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).

If a veteran did not engage in combat with the enemy, or the 
claimed stressor is not related to combat, then his lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f).

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996). The Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The service treatment records are devoid of any complaints, 
treatment, or diagnosis of post traumatic stress disorder.

In May 2001, the veteran was diagnosed with delayed, chronic 
PTSD by a VA examiner. 

In February 2003, the veteran had a VA examination with two 
VA examiners, a physician and a psychologist.  The examiners 
opined the veteran did not meet the criteria for PTSD, nor 
did the psychiatric problems reported appear to have any 
direct relationship to events in the military.  The examiners 
diagnosed dysthymic disorder; personality disorder with 
psychotic features, schizotypal, and narcissistic features.

The veteran subsequently has multiple VA treatment records 
diagnosing PTSD.  In May 2003, a VA examiner diagnosed the 
veteran with delayed, chronic PTSD.   In November 2004, a VA 
examiner diagnosed the veteran with PTSD.  The examiner 
stated that she had followed the veteran for years and had 
multiple sessions with him over a long period of time.  In 
December 2004, a VA psychiatrist determined that the veteran 
met the full DSM IV criteria for PTSD.  

Additionally, in an October 2005 and January 2006 treatment 
note, VA examiners diagnosed the veteran with chronic PTSD.  

In response to information furnished by the veteran's 
representative, in May 2006, Dr. A. Carter, a psychiatrist at 
VA, submitted a written document stating she stood by her 
diagnosis of post traumatic stress disorder.

The veteran's DD214 indicates that he was a jet aircraft 
mechanic.  His last duty assignment was with the 4522nd Field 
Maintenance Squadron at Nellis Air Force Base in Las Vegas, 
Nevada.

The veteran's service personnel records are associated with 
the claims file.  These records document that the veteran 
served in Vietnam from January 19, 1966 to January 14, 1967.  
The veteran also served at Nellis Air Force Base in Las Vegas 
Nevada from January 1964 until his departure for Vietnam in 
January 1996.  The veteran returned to Nellis from Vietnam in 
February 1967.

The veteran has reported stressor information from both 
Vietnam and incidents at Nellis Air Force base.  The veteran 
has reported unverified stressors such as doing crash 
recovery work in Vietnam at the Bien Hoa Air Base. He also 
reported a crash at Nellis Air Force base in 1964 in which an 
F105 fighter plane crashed into a residential housing area.

The veteran reported in a January 2002 PTSD questionnaire 
that he witnessed the crash of an F105 in later 1963 or early 
1964.  The veteran reported going to crash site to tag parts.  
The veteran also recalled the crash of a Thunderbird pilot 
who died in his airplane when it crashed.  

In an August 2003 RO hearing, the veteran testified that his 
duties included runway duty and it was his job to keep the 
runway clear, and that if an aircraft were to crash, he would 
report to the scene.  The veteran reported that he went to 
the F105 crash site as ordered and saw the pilot lying in the 
street.  The veteran recalled the canopy of the aircraft 
laying nearby and recalled that the seat in the aircraft did 
not "blow."

The veteran submitted a January 2002 notarized statement from 
MWH, who served with the veteran at Nellis.  Mr. MWH stated 
that he worked with the veteran in aero repair/reclamation 
and several times did reclamation at the gunning range in the 
desert north of Vegas and once in North Las Vegas when an 
F105 had crashed in a housing area.  He also reported working 
runway duty for hot brakes and if an airplane went through 
the barrier. 

In October 2003, JD, retired United States Air Force captain, 
submitted a letter on behalf of the veteran.  Mr. JD reported 
that he worked on a recovery detail at several bases, and 
that there were several duties which would place the service 
personnel in situations that were both dangerous and life 
threatening.  

The veteran maintains that he has PTSD which is related to 
his active service.  The veteran submitted written statements 
in which he avers that he was exposed aircraft crashes in 
which he saw dead bodies and body parts.  The veteran 
contends that his PTSD is related to those incidents of 
service.  He has reported symptoms of flashbacks, nightmares, 
anxiety, irritability, and depression, lack of energy, and 
thoughts of suicide.  

The first element of service connection for PTSD is medical 
evidence diagnosing the condition.  In May 2001, the veteran 
was diagnosed with delayed, chronic PTSD by a VA examiner. 
Additionally, in May 2003, November 2004, and December 2004, 
VA examiners diagnosed the veteran with delayed, chronic 
PTSD.  However, in February 2003, the veteran had a VA 
examination with two VA examiners, a physician and a 
psychologist.  It was the opinion of the examiners that the 
veteran did not meet the criteria for PTSD.

In any case, if a veteran has received a diagnosis of PTSD 
from a competent medical professional, VA must assume that 
the diagnosis was made in accordance with the appropriate 
psychiatric criteria in regard to adequacy of the 
symptomatology and the sufficiency of the stressor. Cohen v. 
Brown, 10 Vet. App. 128, 157 (1997) VA can only reject such a 
diagnosis on a finding that the preponderance of the evidence 
is against (1) the PTSD diagnosis, (2) the occurrence of the 
in-service stressor, or (3) the connection of the current 
condition to the in-service stressor. The adequacy of a 
stressor, sufficiency of symptomatology, and diagnosis are 
all medical determinations. Cohen, 143-144. 

Further, because interpretative doubt on all material issues 
is to be resolved in the appellant's favor, the Board finds 
him to have been diagnosed with PTSD.  38 U.S.C.A § 5107(b)  
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996);  
Brown v. Brown, 5 Vet. App. 413, 421 (1993) (Observing that 
under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue). 

Even when a physician or other health care professional 
diagnoses the appellant as having PTSD, the Board is still 
not required to grant service connection for PTSD.  Wilson v.  
Derwinski, 2 Vet. App. 614, 618 (1992). Granting of service 
connection is predicated upon the outcome of the remaining 
two analytical steps below. 

The second element of service connection is credible 
supporting evidence that the claimed in-service stressor(s) 
occurred.  The existence of an event alleged as a "stressor" 
that caused PTSD is an adjudicative, not a medical, 
determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-98  
(1993). 

The veteran has contended consistently that he witnessed an 
F105 aircraft crash that occurred at Nellis Air Force Base in 
May 1964.  The F105 crashed into a residential area, killing 
the pilot and four people on the ground.  The veteran 
reported that as part of his runway duty, he was sent to the 
crash site.  The veteran reported that he saw the body of the 
pilot lying in the street and the destruction around him.  

The veteran's service personnel records verify that the 
veteran was stationed at Nellis Air Force base during the 
time frame in which this incident occurred.  Further, Air 
Force documents confirm that there was a crash of a F105 into 
a residential neighborhood in May 1964.  The veteran's 
service records indicate that he was with the 4522nd Field 
Squadron and his MOS was aircraft mechanic. The veteran also 
submitted a notarized statement from a fellow veteran who 
confirmed the veteran's presence during this incident.

Although not every detail of the stressor has been verified, 
the totality of the evidence is enough to constitute credible 
supporting evidence of the veteran's stressor. See Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997)(finding that 
corroboration does not require corroboration of every detail, 
including the veteran's personal participation in the 
identifying process). The evidence confirms the veteran 
served in the 4522nd Field Squadron and that an F105 crashed 
in a residential neighborhood. See  Pentecost v. Principi, 16 
Vet. App. 124 (2002)(finding that although the unit logs and 
records did not specifically identify the veteran as being 
present during the rocket attacks, the fact that he was 
stationed with a unit that was  present while such attacks 
occurred suggested that he was in  fact exposed to the 
attacks.) 

The third element of service connection is a link, 
established by medical evidence, between current symptoms and 
the claimed in-service stressor.  The medical evidence of 
record indicates that the appellant's PTSD has been causally 
linked to his service during his military service and the 
Vietnam War, including one or more of the stressors above, on 
at least one occasion by qualified personnel. In an October 
2004 VA treatment note, the examiner noted the veteran was 
experiencing recurrent and intrusive distressing 
recollections of the traumatic event of the Nellis Air Force 
base crash, including images, thought and perceptions.

Under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained with regard to the question of combat status.  
Because a state of relative equipoise has been reached in 
this case, the benefit of the doubt rule will therefore be 
applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993).  


ORDER


New and material evidence having been submitted, reopening of 
the claim for service connection for post traumatic stress 
disorder is granted.

Service connection for post traumatic stress disorder is 
granted, subject to the regulations governing monetary 
awards.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


